DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant's arguments and amendments received 08/23/2021 have been fully considered.  
with regard to 35 U.S.C. § 101, see applicant argument pages 9-11, as such, applicant argument are persuasive and the rejection to claims 8-14 under 35 U.S.C. § 101 has been withdrawn. 
	Further, with regard to 35 U.S.C. § 102, applicant argues that the cited prior art does not disclose “see applicant argument pages 12-13”. This language corresponds to the newly amended language of claims 1 and 8. 
As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the newly amended language of claims as well as the examiner's interpretation of the cited art in view of the presented claim set. Further in regarding claim interpretation see at least paras. 0023-0024 Patent App. Publication.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karve et al. US 2017/0098465

In regarding to claim 1 Karve teaches:
1. A computer-implemented method comprising: identifying one or more entities in media content; 
Referring now to FIG. 1, a method of shaping content is shown. While a user is engaged with a piece of content (e.g., audiovisual content, textual content, etc.), block 102 determines the user's cognitive state. This may be accomplished by any appropriate technique, as described above. Block 104 determines the user's temporal circumstances. These circumstances may include the time of day, the user's schedule (based on reference to the user's calendar to determine an amount of time available to consume the media), and circumstances within the content (e.g., running time, time elapsed, time to a reasonable stopping point, etc.).
Karve, 0018, 0020-0023; emphasis added


determining that an identified entity of the one more identified entities is associated with sensitive material; 
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0018, 0020-0023; emphasis added


in response to determining that the identified entity of the one or more identified entities is sensitive, 
Karve, 0018, 0020-0023


determining a contextual impact of the identified entity based, at least in part, on an identified media type associated with the media content, a calculated percentage of time the identified identity is displayed in the media content, and determined relevancy [claim interpretation see at least paras. 0023-0024 Patent App. Publication]
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0018, 0020-0023, 0032; emphasis added


and modifying the media content based on the determined contextual impact of the identified entity.
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0018, 0020-0023; emphasis added
 
In regarding to claim 2 Karve teaches:
2. The computer-implemented method of claim 1, wherein determining that an identified entity of the one more identified entities associated with sensitive material comprises: generating a similarity score for the identified entity to one or more other entities associated with sensitive material; 
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
In one embodiment, degree of compression may simply be multiplied by the weight value. For example, if the piece of content is deemed to be critical for the user, the weight value may be set equal to zero, such that the content will not be compressed at all, regardless of what degree of compression is computed. On the other hand, if the content is not important, then the value may be set to a high value, such as, e.g., 0.9. It is contemplated that any appropriate weighting scale may be used
Karve, 0018, 0020-0023; emphasis added


and in response to the generated similarity score for the identified entity reaching or exceeding a similarity threshold, classifying the identified entity as sensitive material. 
Karve, 0018, 0020-0023

In regarding to claim 5 Karve teaches:
5. The computer-implemented method of claim 1, wherein determining a contextual impact of the identified entity comprises: identifying a media type associated with the media content;


in response to identifying the media type associated with the media content is an image, 
Karve, 0018, 0020-0023


calculating a percentage of size the identified entity occupies in the image; and in response to determining that the calculated percentage of impact for image exceeds three percent of material presented in the image, 
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0021, 0023; emphasis added



identifying contextual impact of the identified entity in the image as being relevant. 
Karve, 0021, 0023

In regarding to claim 6 Karve teaches:
6. The computer-implemented method of claim 5, further comprising: in response to determining that the calculated percentage of impact for image does not exceed three percent of material presented in the image, identifying contextual impact of the identified entity in the image as being non relevant.

 

In regarding to claim 7 Karve teaches:
7. The computer-implemented method of claim 1, wherein modifying the media content based on the determined contextual impact of the identified entity comprises: altering the identified entity associated with sensitive material such that the identified entity is still representative of an entity conveyed in an unmodified version of the media content.
A method for shaping content includes determining a degree of compression for a piece of content, using a processor, based on a user's cognitive state and a set of temporal circumstances that include a run-time of the piece of content and time constraints imposed by the user's schedule. The piece of content is modified to constrain its play time in accordance with the degree of compression by deleting portions of the content to make the modified piece of content fit within the time constraints. 
Karve, 0006; emphasis added

Claims 8-9 and 12-14 list all similar elements of claims 1-2 and 5-7, but in program form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2 and 5-7 applies equally as well to claims 8-9 and 12-14.

Claims 15-16 and 19-20 list all similar elements of claims 1-2, 5-6, but in program form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 5-6 applies equally as well to claims 15-16 and 19-20.

Allowable Subject Matter
Claims 3-4 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481